DETAILED ACTION
The Amendment filed on June 22nd, 2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a system and a non-transitory computer-readable medium for enabling secure service-based communications via 5G proxies. The closest prior arts, as previously recited, Kang (U.S. Pub. Number 2020/0267153) and Fu (U.S. Pub. Number 2022/0095111) are also generally direct to various aspects for access identifier provisioning to application and flexible authorization in 5G service based core network. However, none of Kang and Fu teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 11 and 18. For example, none of the cited prior arts teaches or suggests the elements of “receiving, by a Network Repository Function (NRF) and from a Network Function (NF) consumer of a wireless core network, a discovery request; providing, by the NRF and based on the discovery request, a discovery response, wherein the discovery response includes a profile of an NF producer of the wireless core network, a network address of a Services Communications Proxy (SCP), and an SCP certificate, and wherein the NF consumer and the NF producer are provisioned with an NRF certificate; assembling, by the NF consumer, a service request based on the discovery response, wherein the service request contains one or more service request parameters; sending, by the NF consumer and to the NRF, the service request; sending, by the NRF and to the NF consumer, a preliminary service response including an authorization token with a signed service request object; forwarding, by the NF consumer, the service request with the authorization token and the signed service request object to the SCP; receiving, by the NF producer and via the SCP, the service request with the authorization token and the signed service request object; verifying, by the NF producer, the service request; generating, by the NF producer and after the verifying, a service response, wherein the service response includes a signed service response object that is based on both an encryption algorithm and an integrity protection algorithm; and sending, by the NF producer and to the NF consumer via the SCP, the service response with the signed response object.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 9-14 & 16-20 are allowed because of their dependence from independent claims 1, 11 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436